DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/2021 has been entered.
 
Status of Claims
This action is in reply to the RCE filed on 12/14/2021.
Claims 5-7, 11-12 and 16 -17 are previously cancelled.
Claims 1-4, 8-10, 13-15, and 18-20 are currently pending and have been examined.


Response to Arguments
Applicant's arguments filed 12/14/2021 regarding the 35 U.S.C. §101 rejection have been fully considered but they are not persuasive.

Applicant argues starting on page 7 of the response that the claims are not directed to a judicial exception under prong 1 of step 2A.  

Applicant argues on page 8 of the response that “The Office oversimplifies the claimed invention by asserting that the claims are directed to "organizing human activity or a fundamental economic practice". However, the idea underlying the pending claims is to provide real-time resource availability for a resource event that would typically otherwise incur a standard delay period in resource availability. The independent claims, under their broadest reasonable interpretation, are not limited to a fundamental economic practice. Further, the claims, under their broadest reasonable interpretation, do not cover performance in the mind but for the recitation of generic computer components.”

Examiner respectfully disagrees.  The broadest reasonable interpretation, when read in light of the specification is that the real-time resources availability is based on security/stock, and real-estate sales.  This interpretation is supported throughout the specification, for example, paragraph [0029] recites “For example, real-time distribution of the proceeds of a security investment/stock sale, real-estate sale or the like.” Therefore, the claims are drawn to the abstract idea of certain methods of organizing human activity specifically fundamental economic practice.

Applicant further argues that the claims are not limited to a fundamental economic practice specifically regarding the elements “the steps of generating a resource depository; providing the resource depository with first resources in an amount equal to the output of the 

Examiner respectfully disagrees, and asserts that the claims are drawn to a fundamental economic practice as the claims appear to be drawn to ensuring resources (i.e. funds) are available for use when a pending event (i.e. transaction) is not yet closed.  Nearly all of the elements are related to determine the dates of transactions, generating an account, providing funds, and linking accounts.  All of which fall into fundamental economic practice and therefore a certain method of organizing human activity.    Therefore, applicant’s arguments regarding prong 1 are unpersuasive.    

Applicant argues that the claims are similar to example 42 starting on page 9 of the response.  

Applicant argues on page 10 of the response that the elements “determining, using one or more machine- learning models, a specified date for conducting a pending resource event, and receiving real- time data feeds indicating (i) input performance, (ii) input trends, and (iii) input ratings and determining, using one or more machine-learning models, a timing for conducting the second resource event based at least on (i) the input performance, (ii) the input trends, (iii) the input ratings, and (iv) the specified date for conducting the pending resource event” are similar to example 42 and provides an improvement to being able to process resource events.  

Examiner respectfully disagrees, the cited portion of the currently amended claim does not provide the improvement to technology of example 42, and further only calculates the time for conducting a second transaction, which itself is a fundamental economic practice and therefore the claims is still directed to a judicial exception.  


Applicant argues that the claims contain an inventive concept under the prong 2 of step 2A.  Starting on page 10 of the rejection, applicant argues that the claims elements “determining, using one or more machine-learning models, a specified date for conducting a pending resource event, and receiving real-time data feeds indicating (i) input performance, (ii) input trends, and (iii) input ratings and determining, using one or more machine-learning models, a timing for conducting the second resource event based at least on (i) the input performance, (ii) the input trends, (iii) the input ratings, and (iv) the specified date for conducting the pending resource event” are not well known, routine, conventional activity in the field.  Examiner respectfully disagrees.  First applicant appears to be making a step 2B argument, not a prong 2 argument.  Second, the recited claim elements appear to be abstract as discussed above represent improvement to the abstract idea and therefore cannot integrate into a practical application or provide significantly more than the abstract idea.  


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4, 8-10, 13-15, and 18-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-4, 8-10, 13-15, and 18-20 are either directed to a system, method, or product, which are statutory categories of invention.  (Step 1: YES).
The Examiner has identified method Claim 9 as the claim that represents the claimed invention for analysis and is similar to system Claim 1 and product Claim 14.  Claim 9 recites the limitations of:
A computer-implemented method for providing real-time resource distribution to a resource event having standard delayed resource accessibility, the method executed by one or more computing processing device and comprising: 
determining, using one or more machine-learning models,  a specified date for conducting a pending resource event, wherein the pending resource event uses an output of a second resource event as an input, wherein the output of the second resource event is not accessible until a time period after the specified date; 
receiving real-time data feeds indicating (i) input performance, (ii) input trends, and (iii) input ratings and determining, using one or more machine-learning models, a timing for conducting the second resource event based at least on (i) the input performance, (ii) the input trends, (iii) the input ratings, and (iv) the specified date for conducting the pending resource event, in response to conducting the second resource event on or before the specified date and in accordance with the determined timing, generating a resource depository;
in response to conducting the second resource event on or before the specified date and in accordance with the determined timing,
generating a resource depository; 
providing the resource depository with first resources in an amount equal to the output of the second resource event, wherein the first resources in the resource depository are available for immediate use as the input for conducting the pending resource event on the specified date; and 
linking the resource depository to an existing second resource depository, wherein upon expiration of the time period after the specified date, first resources remaining in the resource depository are automatically transferred to the existing second resource depository.
These above limitations, under their broadest reasonable interpretation, cover performance of the limitation as certain methods of organizing human activity.  The claim recites elements, highlighted in bold above, which covers performance of the limitation as a fundamental economic practice.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation as a fundamental economic practice, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.  Therefore Claims 1 and 14 are also abstract for similar reasons. (Step 2A-Prong 1: YES. The claims are abstract)
i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  The “machine” used in machine-learning is not a particular machine (see MPEP 2106.05(b) I).  Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they  do not impose any meaningful limits on practicing the abstract idea. Therefore claims 1, 9 and 14 are directed to an abstract idea without a practical application.  (Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an “inventive concept”) to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer hardware amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  See Applicant’s specification para. [0023] through [0027] about implantation using general purpose or special purpose computing devices and MPEP 2106.05(f) where applying a computer as a tool is not indicative of significantly more.  Accordingly, these additional elements, when considered separately and as an ordered combination, do not 
The claim is not patent eligible. Steps such as receiving and transmitting are steps that are considered insignificant extra solution activity and mere instructions to apply the exception using general computer components (see MPEP 2106.05(d), II). Thus claims 1, 9 and 14 are not patent eligible. (Step 2B: NO. The claims do not provide significantly more)  
Dependent claims 2—4, 8, 10, 13, 15, 18-20 further define the abstract idea that is present in their respective independent claims 1, 9, 14 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract for the reasons presented above.  The dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 2—4, 8, 10, 13, 15, 18-20 are directed to an abstract idea.  Thus, the claims 1-4, 8-10, 13-15, and 18-20 are not patent-eligible.

Prior Art Rejection
After further search and consideration the prior art rejection is withdrawn.  

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY MARK JAMES whose telephone number is (571)272-5155. The examiner can normally be reached M-F 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on (571) 270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GREGORY M JAMES/Examiner, Art Unit 3693                                                                                                                                                                                                        
/KENNETH BARTLEY/Primary Examiner, Art Unit 3693